Citation Nr: 1135785	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1970.  He died in May 1995.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the benefits sought on the grounds that the evidence received was not new and material.

In a September 2008 statement of the case (SOC), the RO reopened the appellant's claims but denied them on the merits.

A Travel Board hearing was held in June 2011 with the appellant in Denver, Colorado, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  During the June 2011 Travel Board hearing, the appellant indicated her intent to withdraw her claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.

2.  The appellant did not appeal a July 1995 rating decision that denied service connection for the cause of the Veteran's death.

3.  Evidence received since the July 1995 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the appellant's claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The July 1995 rating decision that denied the appellant's claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

3.  New and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal of a Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.

B.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is reopening the appellant's claim for service connection for the cause of the Veteran's death, granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

C.  New and Material Evidence

Historically, the appellant was denied service connection for the cause of the Veteran's death in a July 1995 rating decision.  Although the RO reopened the appellant's claim and has adjudicated the issue on the merits in the September 2008 SOC, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the July 1995 decision became final because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish that the Veteran's death was due to a service-connected disability, or a disability otherwise attributable to service.  

Since the prior final decision, additional evidence has been added to the claims file.  The appellant testified at a Travel Board hearing in June 2011.  She and her representative collectively noted that the Veteran was diagnosed with diabetes at the time of his death, and that under the applicable regulations, his diabetes is presumed to have been incurred in service.  They further asserted that diabetes contributed to the Veteran's death.

As discussed further below, the Board notes that the new evidence obtained pertains to the 38 C.F.R. § 3.312 requirements that a disability related to service functioned as a principal or contributory cause of death.  Specifically, that new evidence supports a new theory of entitlement for service connection for the cause of the Veteran's death, which was not addressed at the time of the last final decision.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006).  As such this evidence is both new and material under the Court's recent interpretation of § 3.156(a).  Therefore, as noted above, the Board finds that evidence obtained since the most recent final denial in July 1995 is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the claim.  The claim must therefore be reopened.

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  As discussed below, however, additional development of the claim is necessary.


ORDER

New and material evidence having been received, the claim for service connection for the Veteran's cause of death is reopened; the appeal is granted to this extent only.

The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.


REMAND

With respect to the appellant's claim for service connection for the cause of the Veteran's death, additional development is warranted.

Initially, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2010).  In this case, the Veteran's records reflect that he served in the Republic of Vietnam during the applicable period.  Therefore, exposure to herbicides is presumed.

Regulations further provide, in pertinent part, that if the Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R.  3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

Here, private treatment records dated July 1994 reflect a diagnosis of Type II diabetes mellitus.  In light of the Veteran's service in the Republic of Vietnam and the applicable presumptions, the Veteran's diabetes is presumed to have been incurred in service.

In addition, those July 1994 records stated that the Veteran's underlying medical condition resulted in his having experienced increasingly pronounced fatigue and weak spells, in addition to experiencing hypoglycemic episodes related to his diabetes mellitus.  At the time, he was also diagnosed with renal cell carcinoma.  He died less than a year later.  The death certificate listed renal cell carcinoma as the only cause of death.

VA has a duty to assist claimants, to include obtaining a medical examination or opinion when such evidence is necessary to decide a claim.  See 38 C.F.R. § 3.159(c)(4).

In this case, the evidence indicates that the Veteran's diabetes mellitus, which is attributable to service, may be associated with the cause of his death.  Therefore, the case should be remanded for an opinion as to whether the Veteran's diabetes mellitus caused or contributed to his death.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner.  After review of the claims folder, including this remand and all pertinent medical records, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed Type II diabetes mellitus contributed substantially or materially to his cause of death, or aided or lent assistance to the production of death.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the appellant's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


